DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blacklidge (U.S. Publication No. 2013/0150853).
Blacklidge discloses a wing-shaped angle plate (20), comprising a wing fitting portion (28, 30) and a body fixation portion (22), the wing fitting portion and the body fixation portion are fixedly connected to each other (Figure 2), the wing fitting portion is used for supporting a fracture end and has a structure matched with an inner side surface of a bone shaft (Figure 20), the body fixation portion is used for fixing the wing fitting portion and has a structure matched with a front side of the bone shaft (Figure 20), and the body fixation portion is provided with at least two first locking holes (32, 33) for passing through first locking screws (992) at an intersection site with the wing fitting portion (Figure 20), and the first locking holes have angles such that the first locking 
Blacklidge fails to disclose that the plate is made from steel. It is disclosed however, that the plate is made from a biocompatible metal (Paragraph 52). Stainless steel is known to be a biocompatible metal, thus it would have been obvious to one having ordinary skill in the art at the time the invention was made construct the device of Blacklidge from steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 2, the wing fitting portion (28, 30) has a structure that completely covers the fracture end. “The fracture end” is ambiguous and bears no inherent structural limitation to the wing, therefore it is considered that the wings of Blacklidge have a structure that can completely cover a fracture. 
Regarding claim 3, the wing fitting portion has a structure that exposes the fracture end and supports the fracture end at a distal end and a proximal end of the fracture end, respectively. As stated above, “The fracture end” is ambiguous and bears no inherent structural limitation to the wing, therefore it is considered that the wings of 
Regarding claim 4, the wing fitting portion and the body fixing portion are manufactured by an integral molding process. Claim 4 is a product by process claim and as such is given little patentable weight if the final product is shown. The bone plate of Blacklidge is a single piece device and thus the final product is shown. 

Allowable Subject Matter
Claims 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose bone plate system having a body portion and a wing portion such that the body portion has a plurality of locking holes and further comprising two lateral compression holes that have an angle configured so that when a compression screw is inserted, they generate pressure between an underlying bone and the wing portion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472.  The examiner can normally be reached on 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW YANG/           Primary Examiner, Art Unit 3775